Citation Nr: 9929227	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to 
September 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) November 1994 rating decision 
which denied service connection for depression and anxiety.  
In February 1999, the case was remanded to the RO for the 
scheduling of a Travel Board hearing, pursuant to the 
veteran's request, which was held in August 1999.


FINDING OF FACT

Psychiatric symptomatology of chronic disability was not 
evident in service or for many years thereafter; competent 
medical evidence does not show a link between the current 
anxiety disorder, major depression, or any other psychiatric 
disability and the veteran's service or any incident 
occurring therein.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for a chronic acquired psychiatric 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from injury or disease, which is incurred in or 
aggravated by a veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed presumptively for psychosis if the disability 
becomes manifest to a compensable degree within one year 
after a veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report or clinical finding referable to any 
psychiatric/psychological symptomatology or disability.

Medical records from the Pasadena Bayshore Hospital from 
March to April 1976 reveal inpatient treatment associated 
with symptoms of confusion, religious preoccupation, and 
delusions; during treatment, acute schizophrenia was 
diagnosed and an unconfirmed diagnosis of manic-depressive 
reaction was indicated.  

A record from the Mother Frances Hospital reveals that the 
veteran was admitted to the facility on February 8, 1985 with 
a tentative diagnosis of recurrent major depression with 
psychotic features.

Medical records from the Mental Health Mental Retardation 
Services from February 1985 to October 1990 reveal treatment 
associated with symptoms of depression, feelings of 
hopelessness and helplessness, delusions, suicidal ideation, 
confusion, auditory hallucinations, social isolation and poor 
interpersonal skills, and low self-esteem.  On initial 
evaluation in February 1985, the veteran's sister (who 
accompanied him to the facility) indicated that he had a 14-
year history of walking off jobs, disorientation, confusion, 
delusions, and paranoid ideations which required some 
hospitalizations in the past.  In an October 1990 medical 
report submitted in support of the veteran's application for 
Social Security Administration (SSA) disability benefits, it 
was indicated that he continued to have the diagnosis of 
chronic major depression in almost complete remission, social 
phobia in partial remission, and avoidant personality 
structure.  

An April 1991 SSA disability determination notice reveals 
that the veteran was found disabled under SSA law and 
regulation by reason of mental impairment (anxiety-related 
disorders) causing severe functional limitations and 
impairment since 1988; it noted that acute schizophrenia was 
diagnosed as early as 1976, and that he experienced recurrent 
psychiatric/psychological problems since that time.  

At an August 1999 Travel Board hearing, the veteran testified 
that he experienced psychological/psychiatric problems 
including depression, anxiety, and panic attacks since 
service, but he did not seek treatment or counseling during 
service allegedly due to the stigma attached to such 
complaints.  He suggested that he was attacked on one 
occasion by one or more unidentified persons in service, 
which adversely affected his mental health.  He testified 
that he was initially treated at the Pasadena Bayshore 
Hospital in 1974 or 1976 because of a suicide attempt, noting 
that he attempted to commit suicide on one other occasion in 
the mid-1970s.  

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic acquired psychiatric 
disability is not well grounded.  The medical evidence of 
record does not support the veteran's contention that the 
currently diagnosed psychiatric disability developed during 
active service or as a result of any incident occurring 
therein; it indicates that psychiatric disability, initially 
diagnosed as acute schizophrenia, was diagnosed and treated 
initially at the Pasadena Bayshore Hospital in 1976, 12 years 
after his service separation (the April 1991 SSA disability 
determination notice also indicates that the onset of his 
psychiatric disability dates back to 1976).  The fact of the 
matter is that, in this case for whatever reason, 
psychiatric/psychological symptomatology was simply not 
evident in service or for many years thereafter, and the 
available medical evidence documenting psychiatric treatment 
since 1976 does not suggest that any symptoms or disability 
may be related to service or any incident occurring therein.

As indicated above, where the determinant issue involves a 
question of medical diagnosis or causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Libertine, 9 Vet. App. 521; Grottveit, 5 Vet. App. at 93.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494 
(1992).  Therefore, lay statements regarding a medical 
diagnosis or causation cannot constitute evidence sufficient 
to establish a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Grottveit, 5 Vet. App. at 93.

In the instant case, the only evidence of record specifically 
linking the veteran's psychiatric disability to service 
consists of his own contentions.  Such contentions, however, 
are insufficient to well-ground his claim because he is not 
competent to offer evidence requiring medical knowledge.  Id.  
While the veteran is capable of describing the nature of 
symptoms such as depression and anxiety which he has 
experienced since service, see Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), he is not competent, as a lay person, to 
provide medical diagnosis of a chronic psychiatric disability 
or to establish the required nexus between active service and 
the onset of psychiatric disability many years thereafter.

The Board notes that the veteran's service records do not 
reveal that he had any combat service.  Thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is inapplicable to his service 
connection claim.  

Although the veteran's claim of service connection for a 
chronic acquired psychiatric disability has been considered 
and denied by the Board on a ground different from that of 
the RO, which denied the claim on the merits, the veteran has 
not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for a chronic acquired psychiatric 
disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

